                                                                                              I,
                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE                               fi'i"
                                                                                          I       ,, ''D
                                                                                            IH O3 it..Ll.

                                     AT GREENEVILLE


 IN THE MATTER OF THE SEARCH OF                                   )
 THE CELLULAR TELEPHONES                                          )
 ASSIGNED CALL NUMBERS                                            )
 423-354-4865                                                     )              Filed Under Seal



                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT


          I, Deputy United States Marshal Mike McCoy, being duly swo rn , depose, and state as
fo ll ows :


                            INTRODUCTION AND BACKGROUND
          1.     I make this affidavit in.s upport of an app li ca ti on fo r a search wa rra nt under Federa l

Rule of Crimin al Procedure 41 and 18 U.S. C. § 2703(c)( I )(A) for information about tbe location

of the cellular telephones assigned call number (the "Target Cellular Device") , both whose service

provider is T-Mobile Wireless . The proposed warrant also will function as a pen register order

under 18 U.S.C. § 3123. The Target Cellular Devices are described herein and in Attachment A,

and the location information to be seized and the investigative techniques to be employed are

described herein and in Attachment B. The techniques to be used do not allow for the capture of

any communication content.

         2.     I am a Deputy United States Marshal (DUSM) with the United States Marshals

Service and have been since September 23, 2010. I currently serve as the Warrant Coordinator for

the Greeneville Division of the Eastern District of Tennessee. Prior to being the Warrant

Coordinator for the Greeneville Division I was assigned primarily conducting fugitive and sex


                                                      1


   Case 2:20-mj-00042-CRW Document 3 Filed 03/03/20 Page 1 of 10 PageID #: 3
/
    offender investigations in the Greeneville division for ten years. I have knowledge of the

    utilization, operation, mechanical and signaling info rmation as it pertains to cell ul ar devices and

    the carriers attached thereto.

            3.         In the course of cond uct ing or participating in these investigations,     r have   been

    invol ved    111   the use of the following investigative techniques: interviewing infonnants,

    confidential so urces, ai1d cooperat ing witnesses, co nducting physical surveillance; consensual

    monitoring and recording of both telephoni c and non-telephonic co mmunicati ons; and preparing

    and executing search warrants and arrest wa rrants that have led to the arrests of subj ects.

            4.         As a result of my personal participation in the investigation detailed below, through
                                                                                               (


    interviews with , and analysis of repo1is submitted by other law enforceme nt officers of partnering

    agencies, I am fa mili ar with all aspects of this investigation. The facts in this affidavit come from

    my personal observations, my training and experience, and information obtained from other

    officers and witnesses. This affidavit is intended to show merely that there is sufficient probable ·

    cause for the requested warrant and does not set forth all of my knowledge about this matter.

          . 5.         One purpose of applying for this warrant is to detennine with precision the Target

    Cellular Devices' locations. However, there is reason to believe that the Target Cellular Devices

    are currently located somewhere within the Eastern District of Tennessee as the last known

    location of the fugitive was within the same in Washington County, Tennessee.

           6.          Pursuant to Rule 41 (b )(2), law enforcement may locate the Target Cellular Device

    outside the district provided the device is within the district when the warrant is issued.

           7.          Based on the facts set forth in this affidavit, there is probable cause to believe that

    Candy Ward is wanted for "Being a felon in possession of a firearm (18 U.S.C. 922 (g)(l)), Possess

    with the intent to distribute 50 grams or more of methamphetamine, a Schedule II controlled


                                                          2


       Case 2:20-mj-00042-CRW Document 3 Filed 03/03/20 Page 2 of 10 PageID #: 4
substance (21 U.S.C. 84l(a)(l) and (b)(l)(A) and Possession of a firearm in furtherance ofa drug

trafficking offense (18 U.S.C. 924 (c)(l)(A) .There is also probable cause to believe that the Target

Cellular Devices' location will assist law enforcement in arresting Candy Ward.


                                          PROBABLE CA USE

                                        Inv estigation Background

        8.     On February 11, 2020 an arrest warrant was issued in the Eastern District of

Tennessee-Greeneville Division for Candy Ward. On February 27, 2020 DEA Special Agent

Todd Brewer provided the above listed telephone number for Ward. SA Brewer developed this

number via his continuing narcotics investigation concerning the sell and distribution of

methamphetamine, which Candy Ward is part of.

       9.      The phone number 423-354-4865 is owned by T-Mobil e Wireless. The affiant

knows from training and experience that T-Mobile Wireless is an electronic service provider who

is capable of providing the records sought by the requested search warrant, and that the infonnation

obtained by the same will assist in locating and apprehending a fugitive from justice, namely,

Candy Ward, by utilization of location infonnation of the cellular device in his possession. The

monitoring of the aforementioned device, not to exceed thirty days, and will cease upon

apprehension, is needed to locate and arrest, pursuant to the Order of the Court, a fugitive from

justice, namely, Candy Ward.

        10.    In my training and experience, I have learned that T-Mobile Wireless is a company

that provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate at least two

kinds of information about the locations of the cellular telephones to which they provide service:

(1) E-911 Phase II data, also known as GPS data or latitude-longitude data, and (2) cell-site data,

                                                  3



   Case 2:20-mj-00042-CRW Document 3 Filed 03/03/20 Page 3 of 10 PageID #: 5
also known as "tower/face infonnation" or cell tower/sector records. E-911 Phase II data provides

relatively precise location infonnation about the cellular telephone itself, either via GPS tracking

technology built into the phone or by triangulating on the device's signal using data from several

of the provider's cell towers. Cell-site data identifies the "cell towers" (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular telephone and, in

some cases, the "sector" (i.e., faces of the towers) to which the telephone connected. These towers

are often a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural

areas. Furthennore, the tower closest to a wireless device does not necessarily serve every call

made to or from that device. Accordingly, cell-sit~ data is typically less precise that E-911 Phase

II data.

           11.   Based on my training and experience, I know that T-Mobile Wireless can collect

E-911 Phase II data about the location of the Target Cellular Device, including by initiating a

signal to detennine the location of the Target Cellular Devices on VERIZON's network, or with

such other reference points as may be reasonably available.



                                       MANNER OF EXECUTION

           12.   In my training and experience, I have learned that cellular phones and other cellular

devices communicate wirelessly across a network of cellular infrastructure, including towers that

route and connect individual communications. When sending or receiving a communication, a

cellular device broadcasts certain signals to the cellular tower that is routing its communication.

These signals include a cellular device's unique identifiers.

           13.   To facilitate execution of this warrant, law enforcement may use an investigative

device or devices capable of broadcasting signals that will be received by the Target Cellular


                                                   4



   Case 2:20-mj-00042-CRW Document 3 Filed 03/03/20 Page 4 of 10 PageID #: 6
Devices or receiving signals from nearby cellular devices, including the Target Cellular Devices.

Such a device may function in some respects like a cellular tower, except that it will not be

connected to the cellular network and cannot be used by a cell phone to communicate with others.

The device may send a signal to the Target Cellular Devices and thereby prompt it to send signals

that include the unique identifier of the device.      Law enforcement may monitor the signals

broadcast by the Target Cellular Devices and use that infonnation to detennine the Target Cellular

Devices' location, even if it is located inside a house, apartment, or other building.

        14.    The investigative device may interrupt cellular service of phones or other cellular

devices within its immediate vicinity. Any service disruption to non-target devices will be brief

and temporary, and all operations will attempt to limit the interference with such devices.

However, the use of such investigative device will not affect the Target Cellular Devices or any

non-target devices' ability to contact the emergency 911 syster;n. In order to connect with the

Target Cellular Devices, the device may briefly exchange signals with all phones or other cellular

devices in its vicinity. These signals may include cell phone identifiers. The device will not

complete a connection with cellular devices detennined not to be the Target Cellular Devices, and

law enforcement will limit collection of infonnation from devices other than the Target Cellular

Devices. To the extent that any information from a cellular device other than the Target Cellular

Devices is collected by the law enforcement device, law enforcement will delete that infonnation,

and law enforcement will make no investigative use of it absent further order of the court, other

than distinguishing the Target Cellular Devices from all other cellular devices.

                                    AUTHORIZATION REQUEST

       15.     Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rules of Criminal Procedure 41 and 18 U.S.C. § 2703(c). The proposed


                                                 5



   Case 2:20-mj-00042-CRW Document 3 Filed 03/03/20 Page 5 of 10 PageID #: 7
warrant also will function as a pen register order under 18 U.S.C. § 3123 . The monitoring of the

aforementioned devices will not exceed thirty days, and will cease upon apprehension of the sought

fugitive from justice, namely, Candy Ward.

        16.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41 ( f)(3 ), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. This delay is justified

because there is reasonable cause to believe that providing immediate notification of the warrant

may have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the

person carrying the Target Cellular Devices would seriously jeopardize the ongoing investigation,

as such a disclosure would give that person an opportunity to destroy evidence, change patterns of

behavior, notify confederates; and flee from prosecution. This warrant does not authorize the

collection of the contents of any wire or electronic communications.

        17.    I further request that the Court direct T-Mobile Wireless to disclose to the

government any infonnation described in Attachment B that is within the possession, custody, or

control of T-Mobile Wireless.- I also request that the Court direct T-Mobile Wireless to furnish

the government all infonnation, facilities, and technical assistance necessary to accomplish the

collection of the information described in Attachment B unobtrusively and with a minimum of

interference with T-Mobile Wireless' services, including by initiating a signal to determine the

location of the Target Cellular Devices on T-Mobile Wireless's network or with such other

reference points as may be reasonably available, and at such intervals and times directed by the

government. The government- shall reasonably compensate T-Mobile Wireless for reasonable

expenses incurred in furnishing such facilities or assistance




                                                  6



   Case 2:20-mj-00042-CRW Document 3 Filed 03/03/20 Page 6 of 10 PageID #: 8
         18.   I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to identify the Target Cellular Devices outside of daytime

hours.

         19.   I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation. Disclosure of this warrant could cause

Candy Ward to destroy evidence and hamper law enforcement's efforts to apprehend him.

Accordingly, there is good cause to seal these documents because their premature disclosure .may

seriously jeopardize that investigation.

         20.   A search warrant may not be legally necessary to compel the investigative

technique described herein. Nevertheless, I hereby submit this warrant application out of an

abundance of caution.




                                                      MikeMcCoy        ~
                                                      Deputy U.S . Marshal
                                                      United States Marshals Service



SWORN TO AND SUBSCRIBED before me this ~
                                             .   .   ·"7   I        fvl~i       '2,iiZ/)
                                                               day ofDecemoet, rn.



                                                                                                                   ' .'·
                                                          hia Richardson Wyrick:·· ·1 '
                                                       ited States District Judge '
                                                                                                           1
                                                     Eastern District of Tennessee          I.   .   1'·       I




                                                 7


   Case 2:20-mj-00042-CRW Document 3 Filed 03/03/20 Page 7 of 10 PageID #: 9
                                        ATTACHMENT A

                                 Particular Items to be Searched

       The cellular telephones assigned call number 423-354-4865 (the "Target Cellular Device"),

whose service provider are T-Mobile Wireless, 12920 SE 38 th Street, Bellevue, WA 98006, Un ited

States, which is being used Candy Ward. It is ordered that any Wireless Provider that is associated

with 423-354-4865 , furnish the infonnation outlined in Attachment B.

       Infonnation about the location of the Target Cellular Devices that is within the possession,

custody, or control of T-Mobile Wireless, including information about the location of the cellular

telephone if it is subsequently assigned a different call number.




  Case 2:20-mj-00042-CRW Document 3 Filed 03/03/20 Page 8 of 10 PageID #: 10
                                         ATTACHMENT B

                                    Particular Items to be Seized

        All infonnation, including historic, current and future data, about the Target Cellular

Devices and location described in Attachment A for a period a of thirty days prior to and through

thirty days after the issuance of this search warrant, both day and night. Infonnation about the

Target Cellular Devices includes all subscriber infonnation, MIN/ESN/IMSVMSID and billing

infonnation, call logs for both received and transmitted phone numbers, time at which calls were

placed, duration of the calls, SMS/MMS data including numbers to which messages were sent to,

cell site activations, precision tracking through the use of GPS (not to exceed forty five days,

beginning on the date of Judicial signature), per call measurement data (PCMD), RTT, NELOS

and other location data calculated by the provider. "Infonnation about the location of the Target

Cellular Devices" also includes all available E-911 Phase II data, GPS data, latitude-longitude

data, Per Call Measurement data (PCMD) and other precise location infonnation, as well as all

current and historical call detail records and cell site infonnation, to include data about which "cell

towers" (i.e., antenna towers covering specific geographic areas) and "sectors" (i.e., faces of the

towers) received a radio signal from the cellular telephone described in Attachment A.

       To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of T-Mobile Wireless, T-

Mobile Wireless is required to disclose the Location Infonnation to the government. In addition,

T-Mobile Wireless must furnish the government all infonnation, facilities, and technical assistance

necessary to accomplish the collection of the Location Information unobtrusively and with a

minimum of interference with T-Mobile Wireless services, including by initiating a signal to

determine the location of the Target Cellular Devices on T-Mobile Wireless's network or with



                                                   I

  Case 2:20-mj-00042-CRW Document 3 Filed 03/03/20 Page 9 of 10 PageID #: 11
such other reference points as may be reasonably available, and at such intervals and times directed

by the government. The government shall compensate T-Mobile Wireless for reasonable expenses

incurred in furnishing such facilities or assistance. As so defined, this search warrant, as here~

ordered by the Court, orders the authorization and implementation of a pen register and trap ad-          ~
trace device, for the noted time period, pursuant to Rule 41 of the Federal Rules of Criminal

Procedure and Title 18, United States Code,§§ 2510, 2703, 31'22, and 3123. Said pen register and

trap and trace implementation shall be implemented contemporaneously with any other provisions

of this warrant, and shall not only apply to the current denoted number, but to any number

associated with the same ESN or IMEi of the target device.

        Pursuant to an investigation of Candy Ward for a violation of Title 21, United States Code,

Section 841 (a)( 1), this Warrant authorizes the officers to whom it is directed to determine the

location of the cellular device identified in Attachment A by collecting and examining radio signals

emitted by the target cellular device for the purpose of communicating with cellular infrastructure,

including towers that route and connect individual communications; and radio signals emitted by

the target cellular device in response to radio signals sent to the cellular device by the officers for

a period of thirty days, during all times of day and night. This warrant does not authorize the

seizure of any tangible property. In approving this warrant, the Court finds reasonable necessity

for the seizure of the Location Information. See 18 U.S.C. § 3103a(b)(2).




                                                  2

 Case 2:20-mj-00042-CRW Document 3 Filed 03/03/20 Page 10 of 10 PageID #: 12
